Citation Nr: 1102230	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for degenerative joint disease 
of the cervical spine.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1995 to March 1996 
and from December 2003 to March 2005.

This matter comes before the Board on appeal from an April 2006 
rating decision issued by the Department of Veterans' Affairs 
(VA) Montgomery, Alabama, Regional Office (RO), which denied the 
Veteran's claim for service connection for degenerative joint 
disease of the cervical spine.  

In June 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., to afford 
due process and for further development.  Following its 
completion of the Board's requested actions, the AMC continued 
the denial of the Veteran's claim as reflected in a supplemental 
statement of the case dated November 2010.  The AMC returned this 
matter to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition 
of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate that the 
Veteran's cervical spine disability was manifest during active 
service or developed as a result of an established event, injury, 
or disease during active service.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated by 
military service, nor may service connection of arthritis be 
presumed.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes notification 
provisions.  This information was provided to the Veteran by 
correspondence in July 2005.  The letter informed the Veteran of 
VA's responsibilities in obtaining information to assist in 
completing her claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate her claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Service, private, and VA treatment 
records have been obtained and associated with the claims file.  

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  This information was provided to the 
Veteran in correspondence dated April 2006.

The Board notes the RO's August 2009 efforts to retrieve the 
Veteran's service treatment records dated August 2003 and 
earlier.  After several searches of the VA Records Management 
Center, the Veteran's records were not located.  Despite VA's 
inability to obtain these records, the Board finds the available 
medical evidence is sufficient for an adequate determination, and 
duty to assist and notification provisions of the VCAA have been 
fulfilled.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
arthritis, although not otherwise established as incurred in or 
aggravated by service, is manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2006)

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owen v. 
Brown, 7 Vet. App. 429 (1995). 

It is the policy of the VA to administer the law under a broad 
interpretation, consistent with the facts in each case and with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or contradiction in the evidence.  See 38 C.F.R. 
§ 3.102 (2010). 

Factual Background

In an August 2003 private orthopedic treatment note, T.S.R., 
M.D., noted a history of cervical degenerative disc disease and 
some occasional radiculopathy.  The diagnosis was cervical 
degenerative disc disease and cervical radiculopathy.

Service treatment records included a May 2004 Statement of 
Medical Examination and Duty Status report which detailed a head 
injury in April 2004.  The report indicated that the Veteran was 
hit in the head by a metal ratchet strap while getting out of a 
truck.  In a May 2004 service treatment records, the Veteran 
complained of constant headaches following the ratchet strap 
injury.  No complaints of neck, upper back, or shoulder pain were 
noted.  Almost a month after the first incident, in May 2004, a 
second Statement of Medical Examination and Duty Status report 
noted that when the Veteran exited a vehicle, she stepped into a 
ditch and fell, injuring her back.  Additional records indicate 
that the complaints were directed at the low back.  

An April 2005 report of medical history obtained at the time of 
the separation physical noted recurrent back pain.  In a follow-
on notes section, the Veteran described lower back pain and 
sciatica specific to her lower right extremities.  She did not 
mention neck, upper back, or shoulder pain.  The April 2005 
separation physical examination report noted no cervical spine 
complaints or findings. 

April 2005 VA cervical spine X-rays showed moderate degenerative 
disease affecting the interspaces between vertebral body C5 
through C7.

In a June 2005 VA treatment note, the Veteran complained of neck 
pain.  the examiner referred to the above-cited VA cervical spine 
X-rays that revealed moderate degenerative discogenic disease.  
Medication was prescribed.

In a September 2005 statement, the Veteran reported X-rays showed 
arthritis in her neck and back.  

During a November 2005 VA general medical VA examination, the 
Veteran reported that her neck problem, mainly stiffness, began 
in early 2003.  She denied any history of injury.  She indicated 
that she was treated at an Army emergency room with a neck brace 
and some medications.  The Veteran reported that the neck pain 
subsided after a few days of wearing the neck brace, but the 
stiffness in her neck started again when she began having lower 
back problems in August 2003.  The diagnosis was degenerative 
arthritis of the cervical spine with no radicular symptoms.

A November 2005 X-ray revealed cervical spondylosis.  

An October 2007 VA magnetic resonance image (MRI) revealed spinal 
stenosis at C5-6 with bulging discs and reversal of the normal 
curvature of the cervical spine.

VA treatment notes from February 2008 until August 2008 document 
treatment for complaints of ongoing neck pain.

In a February 2008 VA brain/spinal cord, neurological disorders, 
and traumatic brain injury examination, the Veteran reported the 
2004 head injury.  She indicated she was hit in the head with a 
ratchet staff buckle head and she went to the ground.  She stated 
that she was seen by a physician and treated for headaches.  She 
did not mention neck or upper back pain as a result of the 
injury.

During a December 2009 VA spine examination, the Veteran 
complained of chronic neck pain with left upper extremity 
tingling and numbness.  She claimed that the problem was related 
to injury that occurred in service in 2004.  She reported that 
someone threw a ratchet strap and her head was pushed down by the 
force when it hit her.  She was not hospitalized.  She reported 
neck pain since the incident.  The examiner noted no other 
history of trauma.  The diagnosis was degenerative disc disease 
of the cervical spine.  The examiner opined that it was not 
caused by or related to injury in service based on the 
documentation on record that it preexisted service.  The 
physician also felt that the disability was not aggravated in 
service because medical expertise did not currently exist to 
predict the progression of degenerative disc disease of the 
cervical spine; thus, there was no objective evidence to support 
worsening beyond natural progression.  

Analysis

The Board has considered the Veteran's contentions, but finds 
that service connection for the Veteran's claimed cervical spine 
disability is not warranted because there is no connection 
between her current cervical spine disability and any event, 
injury, or disease during active military service.

Although the Veteran has alleged that an in-service head injury 
caused her claimed cervical spine disability, the Board notes 
that there are no medical records showing any complaints, 
findings, or treatment for neck, upper back, or cervical spine 
pain during active duty.  The December 2009 VA examining 
physician opined that the head injury that the Veteran sustained 
in April 2004 did not seem to be the etiology for the chronic 
neck pain that the record suggested began prior to entry into 
service.  He further opined that the pre-service cervical spine 
degenerative disc disease was not aggravated by service, and 
provided reasons for the opinion.  The doctor noted previous 
entries in the claims file which indicated a history of cervical 
spine complaints predating the April 2004 head injury, including 
an August 2003 private treatment note which reported a history of 
cervical degenerative disc disease, and a November 2005 VA 
treatment record where the Veteran claimed she had neck problems 
starting in early 2003 and was treated at an Army emergency room 
with a neck brace and medications.  The Board recognizes that the 
2003 emergency room records are not included in the claims file; 
however, the Veteran has not contended that her neck pain is a 
result of the pain leading to the emergency room visit and, more 
importantly, the Veteran's second period of active service began 
in December 2003.  The Veteran had stated that her neck problems 
began in early 2003, prior to her second period of active 
service.

The Veteran has consistently reported that her neck problems 
began following the April 2004 head injury.  However, service 
treatment records are silent for any complaints, treatment, or 
diagnoses of neck, upper back, or cervical spine pain.  

The Board does not dispute that the Veteran has a current 
cervical spine disability; however, the record includes no 
competent medical opinion establishing a medical relationship 
between the cervical spine disability to any established event in 
service, and neither the Veteran nor her representative has 
presented, identified, or alluded to the existence of, any such 
opinion.  Thus, entitlement to service connection for a cervical 
spine disability is not warranted.

In addition to the medical evidence, the Board has considered the 
assertions that the Veteran advanced in connection with the 
appeal.  The Board does not doubt the sincerity of the Veteran's 
belief that her current cervical spine disability is a result of 
events during military service.  While the Veteran is competent 
to provide testimony or statements relating to symptoms or facts 
of events that she has observed and is within the realm of her 
personal knowledge, she is not competent to establish that which 
would require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994)

Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  As a layperson without the appropriate 
medical training or expertise, the Veteran is not competent to 
render a probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Consequently, the lay assertions as to the nature 
or etiology of her claimed disability have no probative value.

For all the foregoing reasons, the claim for service connection 
for a cervical spine disability must be denied.  In arriving at 
the decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for degenerative joint disease 
of the cervical spine is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


